ON REMAND FROM.THE FLORIDA SUPREME COURT
PER.CIJRIAM.
This Court previously affirmed Appellant’s convictions for traveling to meet a person believed to be a minor for the purpose of engaging in unlawful sexual activity, and unlawful usé of a computer service to solicit a person believed to be a minor to engage in unlawful sexual activity. Cantrell v. State, 132 So.3d 931 (Fla. 1st DCA 2014). After issuance of that opinion, the Florida Supreme Court ruled that double jeopardy principles prohibit separate convictions for soliciting and for traveling to engage in unlawful sexual activity with a person believed to be a minor when both charges are based on the same conduct. State v. Shelley, 176 So.3d 914 (Fla.2015). In light of Shelley, the Florida Supreme Court quashed our opinion in Cantrell, instructing-us to vacate the conviction and sentence for the lesser included offense. Cantrell v. State, 2016 WL 1669260 (Fla. April 27, 2016) (Case No. SC14-565). Accordingly, this cause is remanded to the trial court with instructions to vacate Appellant’s conviction and sentence for the lesser included offense of solicitation.
REMANDED with instructions.
ROWE, BILBREY, and KELSEY, JJ., concur.